Respondents moved to dismiss the appeals of defendant upon the ground of the insufficiency of the undertakings filed to support them. Appellant sought to meet the motion by filing new undertakings approved by the chief justice of this court. While this motion to dismiss was under advisement, respondents made another motion to dismiss, based upon the provisions of subdivision 4 of rule 2 of this court, for failure of appellant to file his points and authorities within thirty days after the filing of the transcript. It is admitted that the points and authorities were not filed, but appellant seeks to excuse himself because the first motion to dismiss his appeals was still pending, and he did not know whether it would be granted or not. This, however, affords no excuse for his laches, and respondents are entitled to insist upon the right which the rule gives them. As was said in White v. White, 112. Cal. 577, where the motion was based upon the *Page 499 
failure of the appellant to file his transcript in time: "The fact that a previous motion to dismiss the appeal was pending did not of itself extend the time within which the appellant might file the transcript. Whether the pending of such motion would have been deemed by the court a sufficient ground for extending the time for filing the transcript need not be considered. The appellant made no application for such extension, and the respondent is entitled to enforce the rights conferred upon him by the rule. (Shain v. People's Lumber Co., 98 Cal. 120.)"
In this case no application was made for an extension of time, and upon the authorities above cited the appeals must be dismissed.
It is so ordered.
McFarland, J., and Temple, J., concurred.